DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/29/2022. Claims 2-3, 10, 12, 16, and 18 are canceled.  Claim 21 is newly presented.  Claims 1, 4-5, 7, 9, 11, 13-15, 17, 19, and 21 are examined.
Claim Objections


Claim 17 is objected to because of the following informalities:  
Regarding Claim 17:
The recitation “the compressor; and” (l. 9) is believed to be in error for – the engine compressor; and –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.






Regarding Claims 13 and 21, the recitation “maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine” (ll. 1-2 in claim 13; ll. 9-10 in claim 21) was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 14, the recitation “maintaining a substantially constant operating speed of the load compressor while varying an operating speed of the turbine” (ll. 1-2) was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  



Applicant’s original disclosure lacks adequate written description in the specifications and figures, and fails to provide sufficient details showing evidence that applicant was in possession of the claimed invention, and convey that applicant possessed a method that would allow the turbine operating speed to be varied continuously over a wide range, resulting in a generator being maintained at a constant operating speed or a method that would allow the turbine operating speed to be varied continuously over a wide range, resulting in a generator being maintained at a constant operating speed.  The lack of sufficient details for both recitations, above, fails to show that applicant was in possession of the claimed invention.
Applicant specification ([0015-16; 0018; 0043; and 0063-0067]) only provides a discussion of a differential gearbox seen in Fig. 4, and only discloses that the constant operating speed of the generator and the load compressor may be maintained while varying the operating speed of the turbine, and does not disclose the detailed structural configuration that would perform the method.  Furthermore, applicant’s figure 4 appears to only show a schematic diagram of a differential gearbox.  Applicant’s specifications and figures do not convey that applicant was in possession of the claimed invention.
Claims 13-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 13 and 21, the recitation “maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine” (ll. 1-2 in claim 13; ll. 9-10 in claim 21) is not enabled by the specification.
Regarding Claim 14, the recitation “maintaining a substantially constant operating speed of the load compressor while varying an operating speed of the turbine” (ll. 1-2) is not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. 
In this case, the claim is unduly broad because it fails to claim or describe how the differential gear box is configured and assembled with the generator, load compressor, and the turbine such that varying the turbine operating speed results in a generator or the load compressor being maintained at a constant operating speed.
Applicant has disclosed a generator, load compressor, turbine and a differential gear box, but is silent regarding their detailed arrangement, that would allow the generator or the load compressor being maintained at a constant operating speed while varying the operating speed of the turbine.  In spite of the fact that the level of skill in the art is 6 to 20 years of experience and a Master's degree, the level of predictability in the art is extremely low, and aerospace propulsion projects routinely go over budget and over schedule by large margins. The level of direction as provided by the inventor is extremely low (see below), and working examples of the invention are not known to exist. All of the above point in the direction of undue experimentation needed to discover how to make and use the claimed invention.  
Here, the claim and the disclosure fail to provide details in the specification as the detailed arrangement configuration of the generator, the load compressor, the turbine and the differential gear box, that would allow the generator or the load compressor being maintained at a constant operating speed while varying the operating speed of the turbine.
Applicant has not provided sufficient direction such as disclosing the detailed arrangement configuration of the generator, the load compressor, the turbine and the differential gear box, that would allow the generator or the load compressor being maintained at a constant operating speed while varying the operating speed of the turbine.   
Therefore, it would not be possible for one of ordinary skill in the art to identify the arrangement structure of the generator, the load compressor, the turbine and the differential gear box that would result in the generator or the load compressor being maintained at a constant operating speed while varying the operating speed of the turbine, due to the lack of disclosure provided by the Applicant in the specification and the claim without undue experimentation.  Thus, the quantity requiring undue experimentation to ascertain an arrangement configuration that would be capable of performing a method step of maintaining either the generator or the load compressor at a constant operating speed while varying the operating speed of the turbine would be excessive.  The Examiner, therefore, concludes that Specification does not enable the claimed elements, as cited above.














Claims 1, 4-5, 7, 9, 11, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claims 1, 9, and 21, the recitations “the electric generator being drivingly coupled to the first output of the differential gear train” (ll. 6-7 in claim 1) and “the electric generator being driven via a first output of a differential gear train” (ll. 5-6 in claims 9 and 21) renders the claims indefinite because it is unclear and ambiguous. It is unclear if the first output of a differential gear train is an electrical output that drives the electric generator or if the first output is mechanical such as an output shaft through which the electric generator is being driven by.  Therefore, the scope of the claim is unascertainable.  
Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 1.
Claims 11 and 13-15 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 9.

Claim Rejections - 35 USC § 103


















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ullyott 2014/0290265 in view of Christopherson 2018/0009536.  
Regarding Claim 1, Ullyott teaches a gas turbine engine system 10 (Fig. 1), comprising:
an engine compressor 14, a combustor 16, and a turbine 20 in serial flow communication (Fig. 1);
an electric generator 36 configured to be driven by the turbine 20 ([0028]; Figs. 1 & 3); 
an electric motor 38 configured to be driven by electric energy (energy) generated by the electric generator 36, the electric motor 38 configured in use to drive the engine compressor 14 ([0028]; Figs. 1 & 3); 
and a differential gear train 50 having an input drivingly coupled (via shaft 24) to the turbine 20 and a first output 26, 32 ([0019-0023]; Figs. 1 & 3), 
the electric generator 36 being drivingly coupled to the first output 26, 32 of the differential gear train 50, the first output 26, 32 being drivingly coupled to a load compressor 12 ([0019-0023]; Figs. 1 & 3).
Ullyott does not teach a load compressor configured to generate compressed air for an environmental control system of an aircraft.
Christopherson teaches
a load compressor 22 configured to generate compressed air (bleed air via bleed port 112 and line 114, 152 and 142) for an environmental control system 144 of an aircraft (aircraft) ([0003; 0024; 0030, 0033]; Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load compressor 12 of Ullyott with Christopherson’s load compressor 22 configured to generate compressed air (bleed air via bleed port 112 and line 114, 152 and 142) for an environmental control system 144 of an aircraft (aircraft), in order to supply air for the cabin and crew and for cooling avionics and other equipment needing cooling (Christopherson; [0003]).   
Regarding Claim 9, Ullyott teaches a method of operating a gas turbine engine 10, comprising:
using an engine compressor 14 to compress air (pressurizing the air) ([0016]; Fig. 1);
generating a stream of combustion gases (hot combustion gases) by igniting the compressed air (compressed air) mixed with fuel (fuel) ([0016]; Fig. 1);
extracting energy (energy) from the combustion gases with a turbine 18, 20 ([0016]; Fig. 1);
driving an electric generator 36 with the turbine 18, 20 (low pressure turbine 20 of turbine) to generate electric energy (electricity), the electric generator 36 being driven via a first output 26, 32 of a differential gear train 50 ([0028]; Figs. 1 & 3);
driving the engine compressor 12, 14 using an electric motor 38 driven by the electric energy generated by the electric generator 36 ([0030]: Fig. 3).
and generating compressed air (compressed air) using a load compressor 12 driven via the first output 26, 32 of the differential gear train 50 ([0019-0023]; Figs. 1 & 3).   
Ullyott does not teach generating compressed air for an environmental control system of an aircraft using a load compressor.
Christopherson teaches
generating compressed air (bleed air via bleed port 112 and line 114, 152 and 142) for an environmental control system 144 of an aircraft (aircraft) using a load compressor 22 ([0003; 0024; 0030, 0033]; Fig. 2).
a load compressor 22 configured to generate compressed air (bleed air via bleed port 112 and line 114, 152 and 142) for an environmental control system 144 of an aircraft (aircraft) ([0003; 0024; 0030, 0033]; Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load compressor 12 of Ullyott with Christopherson’s load compressor 22 configured to generate compressed air (bleed air via bleed port 112 and line 114, 152 and 142) for an environmental control system 144 of an aircraft (aircraft), for the same reason as discussed in rejection of claim 1 above.
While Ullyott in view of Christopherson teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Ullyott in view of Christopherson’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 9 is rejected as unpatentable over Ullyott in view of Christopherson.  
Regarding Claim 15, Ullyott in view of Christopherson teaches the method as claimed and as discussed above for claim 9, and Ullyot further teaches.  
controlling (via EEC) the electric generator (36 in Figs. 1 &3; 136 in Fig. 6) to maintain a desired operating speed (desired rotational speed for the low pressure compressor rotors 112, 114) of the load compressor 12 (implicit) ([0038];  Ullyott teaches that EEC determines the desired rotational speed for the low pressure compressor rotors 112, 114, and transfers the appropriate power between generator 36 and motor 38 in order to achieve the desired speed.  Rotor 112 is the rotor of the load compressor 12.  Therefore this reads on the claim above.).
Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Christopherson, and further in view of Munevar 2017/0260872. 
Regarding Claim 4, Ullyott in view of Christopherson teaches the invention as claimed and as discussed above for claim 1.  However, Ullyott in view of Christopherson does not teach the differential gear train has a second output that is drivingly coupled to the engine compressor.
Munevar teaches
the differential gear train 20 has a second output 40 that is drivingly coupled to the engine compressor 32 ([0050]; Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the differential gear train 50 of Ullyott in view of Christopherson, with a second output 40 that is drivingly coupled to the engine compressor 32, as taught by Munevar, in order to provide torque to the HP shaft (Munevar; [0050]).   
Regarding Claim 11, Ullyott in view of Christopherson teaches the method as claimed and as discussed above for claim 9.  However, Ullyott in view of Christopherson does not teach driving the engine compressor via a second output of the differential gear train.
Munevar teaches
driving the engine compressor 32 via a second output 40 of the differential gear train 20 ([0050]; Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the differential gear train 50 of Ullyott in view of Christopherson, with a second output 40 that is drivingly coupled to the engine compressor 32, as taught by Munevar, for the same reason as discussed in rejection of claim 4 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Christopherson, as applied to claim 1, and further in view of Sidelkovskiy 9611788. 
Regarding Claim 5, Ullyott in view of Christopherson teaches the invention as claimed and as discussed above for claim 1.  However, Ullyott in view of Christopherson does not teach the engine compressor is a first engine compressor, and the gas turbine engine system includes a second engine compressor operatively disposed downstream from the first engine compressor.
Sidelkovskiy teaches
the engine compressor 24 is a first engine compressor 24, and the gas turbine engine system 10 includes a second engine compressor 22 operatively disposed downstream from the first engine compressor 24 (Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the engine compressor 14 of Ullyott in view of Christopherson and include a second engine compressor 22 operatively disposed downstream from the first engine compressor 24, as taught by Sidelkovskiy, because it is known in the art to have a gas turbine engine comprising of a first engine compressor and a second engine compressor for compressing inlet air flow. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Christopherson, as applied to claim 1, and further in view of Riggs 4420014. 
Regarding Claim 7, Ullyott in view of Christopherson teaches the invention as claimed and as discussed above for claim 1.  However, Ullyott in view of Christopherson does not teach the differential gear train includes a compound epicyclic gear set.
Riggs teaches
the differential gear train includes a compound epicyclic gear set (compound epicyclic gear) (Col. 1, ll. 34-42; Fig. 3).
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the differential gear train 50 of Ullyott in view of Christopherson, with Riggs’ differential gear train that includes a compound epicyclic gear set (compound epicyclic gear), in order to allow independently and /or simultaneously action of the input motion and feedback position signals (Riggs; Col. 1, ll. 38-42).   
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Christopherson, and further in view of Goi 2004/0098988. 
Regarding Claim 13, Ullyott in view of Christopherson teaches the invention as claimed and as discussed above for claim 9.  However, Ullyott in view of Christopherson does not teach maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine.
Goi teaches
a differential gear train 3, 30 that maintains a substantially constant operating speed of the electric generator 2 while varying an operating speed of the turbine (implicit) (“keeping the revolution speed for driving the AC generator 2 constant regardless of changes in the revolution speed of the gas turbine engine”) ([0027, 0037]; Figs. 1 & 3.  Goi teaches using the differential gear mechanism of the continuous variable speed transmission 3, 30 to maintain constant speed of the generator 3 while varying speed of the gas turbine engine 1. Varying speed of the gas turbine engine 1 implicitly includes varying the speed of the turbine.).  
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the differential gear train 50 of Ullyott in view of Christopherson, and incorporate Goi’s differential gear train 3, 30, in order to drive the generator at a constant speed while changing speed of the gas turbine engine (Goi; [0037], ll. 8-11).  Note, differential gear train 3, 30, as taught by Goi, is applied for its stated and intended use of maintaining constant speed of the generator, and not its location in the prior art. 
Regarding Claim 14, Ullyott in view of Christopherson teaches the invention as claimed and as discussed above for claim 9.  However, Ullyott in view of Christopherson does not teach maintaining a substantially constant operating speed of the load compressor while varying an operating speed of the turbine.
Goi teaches
a differential gear train 3, 30 that maintains a substantially constant operating speed of the electric generator 2 while varying an operating speed of the turbine (implicit) (“keeping the revolution speed for driving the AC generator 2 constant regardless of changes in the revolution speed of the gas turbine engine”) ([0027, 0037]; Figs. 1 & 3.  Goi teaches using the differential gear mechanism of the continuous variable speed transmission 3, 30 to maintain constant speed of the generator 3 while varying speed of the gas turbine engine 1. Varying speed of the gas turbine engine 1 implicitly includes varying the speed of the turbine.).  
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the differential gear train 50 of Ullyott in view of Christopherson, and incorporate Goi’s differential gear train 3, 30, for the same reason as discussed in rejection of claim 13 above.   


























































Ullyott in view of Christopherson, and Goi does not explicitly teach maintaining a substantially constant operating speed of the load compressor while varying an operating speed of the turbine.

Ullyott in view of Christopherson, and Goi teaches a gas turbine engine 10 comprising an engine compressor 14, load compressor 12, a turbine 18,20, an electric motor 38, an electric generator 38, and Goi’s differential gear train 3, 30.  The electric generator 36 is drivingly coupled to the first output 26, 32 of to Goi’s differential gear train 3,30, and the first output 26, 32 being drivingly coupled to a load compressor 12.  Since Goi’s differential gear train 3,30 maintains the electric generator 36 operating at a substantially constant operating speed and generator’s first output 26, 32 is coupled to the load compressor; then the load compressor 12 is also constant operating speed while the turbine speed is varied.  Therefore, Ullyott in view of Christopherson, and Goi’s system maintains a substantially constant operating speed of the load compressor 12 while varying an operating speed of the turbine 20, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the applied prior art is identical to the claimed structure and the controller is capable of operating as claimed and as discussed above. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Munevar. 
Regarding Claim 17, Ullyott teaches an auxiliary power unit comprising 10 (Fig. 1): 
an engine compressor 14, a combustor 16, and a turbine 20 in serial flow communication (Fig. 1); 
	a differential gear train 50 having an input shaft drivingly 24 coupled to the turbine 20, and a first output shaft 26, 32 ([0028]; Figs. 1 & 3),
an electric generator 36 drivingly coupled to the first output shaft 26, 32 of the differential
gear train 50 (Fig. 3); 
an electric motor 38 configured to be driven by electric energy (energy) generated by the electric generator 36, the electric motor 38 configured in use to drive the engine compressor 14 ([0028]; Figs. 1 & 3); 
and a load compressor 12 drivingly coupled to the first output shaft 26, 32 of the differential 
gear train 50 ([0019-0023]; Figs. 1 & 3).
Ullyott does not teach a differential gear train having a second output shaft, and the differential gear train configured to apportion an input torque from the turbine between a first output torque applied to the first output shaft and a second output torque applied to the engine compressor via the second output shaft.
Munevar teaches
a differential gear train 20 having a second output shaft 40 ([0050]; Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the differential gear train 50 of Ullyott, with a second output 40, as taught by Munevar, for the same reason as discussed in rejection of claim 4 above.
Ullyott in view of Munevar does not teach differential gear train configured to apportion an input torque from the turbine between a first output torque applied to the first output shaft and a second output torque applied to the engine compressor via the second output shaft. 
However, Ullyott in view of Munevar teaches the differential gear train 50 comprising an input (via shaft 24) from a turbine 18, a first output shaft 26, 32, and a second output shaft 40 that is coupled to the engine compressor 14, is capable of apportion an input torque from the turbine between a first output torque applied to the first output shaft and a second output torque applied to the engine compressor via the second output shaft, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Ullyott in view of Munevar.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Munevar, as applied to claim 17, and further in view of Sidelkovskiy. 
Regarding Claim 19, Ullyott in view of Munevar teaches the invention as claimed and as discussed above for claim 17.  However, Ullyott in view of Munevar does not teach the engine compressor is a first engine compressor, and the auxiliary power unit includes a second engine compressor operatively disposed downstream from the first engine compressor.
Sidelkovskiy teaches
the engine compressor 24 is a first engine compressor 24, and the auxiliary power unit 10 includes a second engine compressor 22 operatively disposed downstream from the first engine compressor 24 (Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the engine compressor 14 of Ullyott in view of Munevar and include a second engine compressor 22 operatively disposed downstream from the first engine compressor 24, as taught by Sidelkovskiy, for the same reason as discussed in rejection of claim 5 above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott in view of Goi.  
Regarding Claim 21, Ullyott teaches method of operating a gas turbine engine 10, comprising (Fig. 1): 
using an engine compressor 14 to compress air (pressurizing the air) ([0016]; Fig. 1);
generating a stream of combustion gases (hot combustion gases) by igniting the compressed air (compressed air) mixed with fuel (fuel) ([0016]; Fig. 1);
extracting energy (energy) from the combustion gases with a turbine 18, 20 ([0016]; Fig. 1);
driving an electric generator 36 with the turbine 18, 20 (low pressure turbine 20 of turbine) to generate electric energy (electricity), the electric generator 36 being driven via a first output 26, 32 of a differential gear train 50 ([0028]; Figs. 1 & 3);
driving the engine compressor 14 using an electric motor 38 driven by the electric energy generated by the electric generator 36 ([0030]: Fig. 3).
Ullyott does not teach maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine.
Goi teaches
a differential gear train 3, 30 that maintains a substantially constant operating speed of the electric generator 2 while varying an operating speed of the turbine (implicit) (“keeping the revolution speed for driving the AC generator 2 constant regardless of changes in the revolution speed of the gas turbine engine”) ([0027, 0037]; Figs. 1 & 3.  Goi teaches using the differential gear mechanism of the continuous variable speed transmission 3, 30 to maintain constant speed of the generator 3 while varying speed of the gas turbine engine 1. Varying speed of the gas turbine engine 1 implicitly includes varying the speed of the turbine.).  
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the differential gear train 50 of Ullyott and incorporate Goi’s differential gear train 3, 30, for the same reason as discussed in rejection of claim 13 above.
Response to Argument












































































With respect to Applicant’s response to the indicated allowable subject matter, filed on 04/29/2022, new prior art has been found and reads on some of the claims, as discussed in the rejection above. Therefore, this second Non-Final rejection is issued. Applicant has been notified telephonically about this second non-final Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741